DETAILED ACTION
	 This office action is in response to the appeal brief filed on February 04, 2021. Claims 1-4, 6-13, and 15-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see appeal brief, filed 02/04/21, with respect to the rejection(s) of claim(s) 1-4, 6-13, and 15-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 101 is made.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites storing data defining a data set by determining the data set, determining a plurality of levels of aggregation, determining for each level of 
Claim 11 recites reconstituting a particular data value being part of a previously aggregated data set by receiving a request for the particular data value, retrieving a subset of stored data indicative of aggregated values for the data set within at least one of a plurality of levels of aggregation and at least one coefficient associated with a mathematical function, processing the retrieved data by resolving the mathematical function, determining a result comprising at least a particular value, and outputting an indication of the result.
The limitations of storing data by: determining a plurality of levels of aggregation, determining a mathematical function, aggregating data values, and storing value and coefficient, as recited in claim 1, are processes that, under their broadest reasonable interpretation, covers steps that can be performed in the mind of a person, but for recitation of generic computer components. That is, other than reciting “by a specially-programmed processing device”, nothing in the claim elements preclude the steps from practically being a mental process, which falls within the “mental processes” grouping of abstract ideas.
The limitations of reconstituting a particular data value by: receiving a request, retrieving a subset of stored data, processing the retrieved data by resolving a mathematical function, determining a result comprising at least a particular value, and outputting the result, as recited in claim 11, are processes that, under their broadest reasonable interpretation, covers steps that can be performed in the mind of a person, 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “storing data by: determining a plurality of levels of aggregation, determining a mathematical function, aggregating data values, and storing value” and “reconstituting a particular data value by: receiving a request, retrieving a subset of stored data, processing the retrieved data by resolving a mathematical function, determining a result comprising at least a particular value, and outputting the result” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Accordingly, the additional generic computer element does not integrate the abstract idea into a practical application because it does not impose any meaningful 
Dependent claims 2-4, 6-10, 12, 13, 15-18 are also directed to abstract ideas without significantly more. The limitations of claims 2-4, 6-10, 12, 13, 15-18, under their broadest reasonable interpretation, covers steps that can be performed in the mind of a person, but for recitation of generic computer components, and therefore falls within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 19 recites a non-transitory computer-readable medium storing data descriptive of a plurality of time-based data events by a first data table storing an indication of a timestamp and a plurality of indications of associated levels of data aggregation granularity, and a second table storing for each level an indication of an aggregated value and at least one indication of a mathematical function.
To be statutory, a claimed computer-related process must either: (A) result in a physical transformation outside the computer for which a practical application is either disclosed in the specification or would have been known to a skilled artisan, or (B) be limited to a practical application with useful, concrete and tangible result. 
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of 
When nonfunctional descriptive material is recorded on some computer-readable medium, in a computer or on an electromagnetic carrier signal, it is not statutory since no requisite functionality is present to satisfy the practical application requirement. Merely claiming nonfunctional descriptive material, i.e., abstract ideas, stored on a computer-readable medium, in a computer, or on an electromagnetic carrier signal, does not make it statutory. (See MPEP 2111.05)













Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
May 8, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164